Name: Commission Regulation (EEC) No 1615/78 of 11 July 1978 amending the Annex to Regulation (EEC) No 368/77 as regards the denaturing of skimmed-milk powder for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/ 10 Official Journal of the European Communities 12. 7 . 78 COMMISSION REGULATION (EEC) No 1615/78 of 11 July 1978 amending the Annex to Regulation (EEC) No 368/77 as regards the denaturing of skimmed-milk powder for use in feed for pigs and poultry and  300 ppm iron, of which that added to obtain this level is as ferrous sulphate hepta ­ hydrate' ; (b) Formula II C is deleted with effect from 1 August 1978 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1421 /78 (2), and in particular Article 7 (5) thereof, Whereas Section 3 of the Annex to Commission Regu ­ lation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (3), as last amended by Regu ­ lation (EEC) No 894/78 (4), contains general prescrip ­ tions on the denaturing of skimmed-milk powder and its incorporation in feed for pigs and poultry ; whereas in the light of experience gained and to bring the Annex into line with normal industrial practice certain technical changes should be made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, (c) the heading 'Formula II E is replaced by 'Formula II E 1 '; (d) the following Formula II E 2 is inserted after Formula II E 1 : 'Formula II E 2  40 % ground cereals and/or oil-seed cake, and  6 % crude fibre, including that obtained in the products mentioned in the preceding indent, and  360 ppm iron, of which that added to obtain this level is as ferrous sulphate hepta ­ hydrate, and  45 ppm copper, of which that added to obtain this level is as copper sulphate penta ­ hydrate' ; (e) the heading 'Formula II F' is replaced by 'Formula II F 1 '; (f) the following Formula II F 2 is inserted after Formula II F 1 : 'Formula II F 2  40 % ground cereals and/or oil-seed cake, and  3 % crude fibre, including that obtained in the products mentioned in the preceding indent, and  360 ppm iron, of which that added to obtain this level is as ferrous sulphate hepta ­ hydrate, and  120 ppm copper, of which that added to obtain this level is as copper sulphate penta ­ hydrate .' HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 368/77 is amended as follows : 1 . In Section 1  'Denaturing', Formula I G is deleted with effect from 1 January 1979 . 2. In Section 2  'Denaturing by direct incorporation in animal feed' : (a) Formula II B is amended to read as follows : 'Formula II B  3 % fish meal either non-deodorized or still having a strong smell , and  40 % ground cereals and/or oil-seed cake, and  2 % crude fibre, including that obtained in the products mentioned in the previous indent, ( ») OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 171 , 28 . 6 . 1978 , p. 12. (3) OJ No L 52, 24. 2. 1977, p. 19 . (4) OJ No L 117, 29 . 4 . 1978 , p. 55 . 12. 7. 78 Official Journal of the European Communities No L 189/ 11 3 . The following amendments are made to part B of Section 3  'General prescriptions concerning denaturing and incorporation'. (a) The fourth paragraph is amended to read as follows : 'Ground cereals and oil-seed cake, as well as crude fibre in whatever form, used either indi ­ vidually or in blended form, must have a minimum of 50 % of their particles less than 500 microns in size' ; (b) The fifth paragraph is amended to read as follows : 'Grass meal and lucerne meal, used either indi ­ vidually or in blended form, must have a minimum of 50 % of their particles not exceeding 300 microns in size' ; (c) An additional paragraph as follows is added after the ninth paragraph : 'For the purposes of this Regulation :  ground dried plain sugar beet pulp can be considered equivalent to ground cereals,  straw meal can be considered equivalent to grass meal .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1978 . For the Commission Finn GUNDELACH Vice-President